Citation Nr: 0800752	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  03-24 959	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

THE ISSUES

1.  Entitlement to service connection for flat feet (pes 
planus).  

2.  Entitlement to service connection for rheumatoid 
arthritis affecting multiple joints, including the feet, 
knees, right wrist, right elbow, back, and shoulders, claimed 
as secondary to flat feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1950 to 
June 1953, plus additional unverified service in the reserves 
until approximately 1984.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  
That decision was the result of the RO's reconsideration of 
the veteran's claims after a Congressional inquiry.  

The report of the veteran's September 2006 VA joints 
examination raises an informal claim for service connection 
for post-traumatic degenerative joint disease (DJD) of the 
right elbow.  More to the point, the examiner stated the 
veteran did not have rheumatoid arthritis in this elbow - 
the condition he is currently claiming on appeal, but that he 
had DJD due to trauma.  Moreover, the examiner believed this 
condition should be service connected.  As the veteran's 
present claim is for rheumatoid arthritis due to pes planus, 
however, the issue of traumatic DJD has not been addressed by 
the RO.  So this issue is referred to the RO for 
adjudication.


FINDINGS OF FACT

1.  The veteran's pre-existing pes planus was chronically 
exacerbated by his active military service.  

2.  His rheumatoid arthritis, however, irrespective of the 
specific joint it affects, is not attributable to his 
military service - including to his pes planus.




CONCLUSIONS OF LAW

1.  The veteran's pre-existing pes planus was aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2007). 

2.  His rheumatoid arthritis, though, irrespective of the 
particular joint, was not incurred or aggravated in service 
and is not proximately due to, the result of, or aggravated 
by a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in January 2002 and follow up letters in February 2005 
and September 2006, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The RO did not issue the VCAA notice letters prior to 
initially adjudicating the veteran's claims - the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  The January 2002 VCAA notice letter 
and the decision on appeal were issued on the same day.  But 
the January 2002 VCAA letter was sent prior to the July 2003 
statement of the case (SOC), and the February 2005 follow up 
letter was sent prior to the April 2005 supplemental SOC 
(SSOC) - wherein the RO readjudicated the claims based on 
any additional evidence that had been received since that 
initial rating decision.  The Federal Circuit Court has 
recently held that a SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. Sept. 17, 2007) (Mayfield IV).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the timing of the VCAA notice 
resulted in any prejudice to the veteran.  But see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless).  The January 2002 VCAA 
letter did not specifically ask the veteran to provide any 
evidence in his possession pertaining to his claims.  
Pelegrini II, 18 Vet. App. at 120-21.  However, the February 
2005 follow up letter did make this specific request and, in 
any event, VA's Office of General Counsel has indicated 
requiring VA include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and, therefore, not binding on VA.  See VAOPGCPREC 1-
2004 (Feb. 24, 2004) (OGC discussed this in response to the 
holding in Pelegrini v. Principi, 17 Vet. App. 183 (2002) 
(Pelegrini I), but the Court used basically the same language 
in Pelegrini II, so it is equally applicable).  The Board is 
bound by the precedent opinions of VA's General Counsel, as 
the Chief Legal Officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, he clearly has 
actual knowledge of the evidence he is required to submit; 
and (2) based on his contentions and the communications 
provided to him by VA over the course of this appeal, he is 
reasonably expected to understand from the notices provided 
what was needed.  

The Board notes as well that, in a March 2006 letter, the 
veteran was informed that disability ratings and effective 
dates would be assigned if his underlying service connection 
claims were granted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records (SMRs), VA medical records, 
private medical records, and the reports of his VA 
examinations - including on remand to determine the etiology 
of his claimed conditions.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

The veteran's SMRs are in his claims file for consideration, 
but he asserts they are incomplete.  In June 2006, the RO 
made a formal finding that all existing SMRs had been 
reviewed and were in the file.  The RO noted that the veteran 
had testified during his RO and Travel Board hearings that 
there were complaints for which he was treated during service 
that were not reflected in his SMRs.  One such incident 
concerned his purported treatment at the San Diego Naval 
Hospital for problems with his right elbow.  The RO stated in 
its memorandum that no attempt was made to request clinical 
records from the San Diego Naval Hospital because these 
records would not be related to the veteran's claims for flat 
feet and rheumatoid arthritis (seeing as though the September 
2006 VA examiner had indicated the veteran does not have 
rheumatoid arthritis in his right elbow).  

When SMRs are lost or missing, VA has a heightened obligation 
to satisfy the duty to assist.  Under such circumstances, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

But no presumption, either in favor of the claimant or 
against VA, arises when there are lost or missing service 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (Court declined to apply "adverse presumption" 
against VA where records had been lost or destroyed while in 
Government control because bad faith or negligent destruction 
of the documents had not been shown).  

Here, the RO/AMC determined that all methods were exhausted 
in attempting to secure any additional clinical SMRs, and 
that all existing SMRs were already of record.  The Board 
finds no basis for further pursuit of additional SMRs, as 
such efforts would be futile.  Additionally, as mentioned, 
the issue of entitlement to service connection for a right 
elbow disability manifested by DJD (rather than rheumatoid 
arthritis) is not currently before the Board.  

The Board is also satisfied as to compliance with its 
September 2006 remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Service Connection Claims in General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2007).  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Arthritis will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10 percent 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Other disorders diagnosed after discharge may still be 
service connected if all the evidence, including relevant 
service records, establishes the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Pes Planus Claim

The veteran has a diagnosis of flat feet, so there is no 
question he has pes planus.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 233, 
225 (1992).

The determinative issue, then, is whether his pes planus was 
either incurred or aggravated by his military service.

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  The presumption of aggravation may be rebutted 
only by clear and unmistakable evidence.  
38 C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 
1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 
2003).  The veteran is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  This holding replaced the previous standard under 
38 C.F.R. § 3.304(b), which had required that if a condition 
was not noted at entry but was shown by clear and 
unmistakable evidence to have existed prior to entry, the 
burden then shifted to the veteran to show that the condition 
increased in severity during service.



Here, the report of the veteran's April 1950 military 
entrance examination noted that he had pes planus, which is 
clear and unmistakable evidence this condition existed prior 
to when he began serving on active duty in the military.  
Additionally, a medical history report from the same date as 
the entrance examination noted that his pes planus was 
asymptomatic.  Moreover, he had no complaints and did not 
receive any treatment for pes planus or foot pain during his 
active duty service.

The more recent records concerning the veteran's subsequent 
service in the reserves do not make note of his flat feet.  

In July 2001, M. D., the veteran's friend, submitted a letter 
to VA stating that he had known the veteran since 1949 and 
that the veteran had problems with his feet for as long as M. 
D. could remember.  The veteran stated that he and M. D. 
joined the Navy together in 1950 and went to boot camp 
together.  M. D. is competent to observe that his friend, the 
veteran, experienced foot pain during the time alleged.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

During his November 2005 Travel Board hearing, the veteran 
testified that he had very wide feet and wore shoes with a 5E 
width.  He added that, when he was in the Navy, the widest 
military-issued shoes available were a D width - so too 
narrow.  That, he believes, made his pre-existing pes planus 
worse.  His hearing testimony is credible since he is 
competent to state that his shoes in service were too narrow.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  He is not, 
however, competent to make the medical determination that his 
too-narrow shoes in service, in turn, caused his pes planus 
to worsen.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran informed the VA remand examiner in September 2006 
that he believed his pes planus was aggravated by his too-
narrow shoes while in the Navy.  And this physician concluded 
that "it is at least as likely as not (50% or greater 
probability) that the bilateral foot pain [the veteran 
experiences] started in military service and was related to 
wearing shoe wear [sic] that was too narrow."  In other 
words, this physician concluded the veteran's preexisting pes 
planus was worsened by his active duty military service.  
There is no medical evidence refuting this VA examiner's 
favorable opinion, so it is entitled to substantial probative 
weight.

In adjudicating this claim, the Board has considered the 
doctrine of reasonable doubt.  As the Court has explained:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'" Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. 
§ 3.102.

All this considered, the Board finds that the evidence 
supports granting service connection for the pre-existing pes 
planus on the basis of aggravation of this condition during 
service beyond its natural progression.

Rheumatoid Arthritis

The veteran also has many diagnoses of rheumatoid arthritis 
in several joints, so he unquestionably has this condition as 
well.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran asserts that his rheumatoid arthritis originated 
during his period of active duty military service.  More 
specifically, he alleges that it was caused by his flat feet, 
a condition that - as the Board has already concluded, was 
exacerbated during service by wearing shoes that were too 
narrow.  See, too, 38 C.F.R. § 3.310 and Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (permitting service connection on 
an alternative secondary basis for disability that is 
proximately due to, the result of, or aggravated by a 
service-connected condition).

The veteran's service medical records (SMRs), concerning his 
active duty service from 1950 to 1953, are unremarkable for 
any diagnosis of or treatment for arthritis, including the 
rheumatoid variant.  The report of a periodic reserves' 
examination from August 1955 noted that he could extend his 
elbow to 175 degrees, and that such a limitation of motion 
was not disabling.  Other medical reports from the reserves 
in 1976, 1977, 1980, and 1982 showed he took medication for 
arthritis.  A report from September 1977 showed rheumatoid 
nodules of both wrists.  
 
The veteran has a lengthy history of rheumatoid arthritis and 
surgeries to relieve his symptoms.  In July 1983, he 
underwent left talonaviuclar fusion and fixation with a 
private practitioner.  The operative diagnosis was rheumatoid 
arthritis with painful subluxing talonavicular joints.  The 
surgery was intended to prevent progression of the pes planus 
deformity.  In August 1983, he underwent surgery for his 
right foot.  The admission report provided a diagnosis of 
rheumatoid arthritis with talonavicular chronic pain and pes 
planus.  

A private medical record from December 1993 noted a history 
of rheumatoid arthritis since 1974, over 20 years after the 
veteran left active military service.  The arthritis affected 
many of his joints, but was most severe in his wrists and 
feet.  He had an operation in April 1995 involving a right 
wrist fusion.  Records from that surgery indicated a 20-year 
history of rheumatoid arthritis.  A January 1998 
private medical treatment record indicated rheumatoid 
arthritis in the shoulders, hips, knees, ankles, and feet.  

In April 2000, Dr. D. F., a private physician, stated the 
veteran had increasing problems with his right knee and back.  
In August 2000, Dr. D. F. stated that by history, the 
veteran's symptoms began between 1949 and 1953 with foot 
pain.  Dr. D. F. stated that, although it was impossible to 
state whether the pain was specifically related to rheumatoid 
arthritis, the veteran's joint pains progressed to a 
diagnosis of rheumatoid arthritis thereafter.  Dr. D. F. 
thought it was reasonable to surmise that the veteran's 
symptoms of arthritis began in his feet between 1949 and 
1953.  The Board finds that Dr. D. F.'s opinion is entitled 
to some probative weight, and that it provides evidence in 
favor of the veteran's claim.  

The veteran had a VA examination in November 2000.  The 
examiner diagnosed generalized arthritic changes of a 
rheumatoid type, but did not opine as to the etiology of the 
veteran's disability.  Furthermore, the examiner did not have 
access to the veteran's claims folder for a review of the 
pertinent history.  

As already alluded to, the Board remanded this case in 
September 2006 so the veteran could undergo another VA 
examination where the examiner had access to the veteran's 
claims file, for the pertinent medical and other history, and 
so he/she could specify which joints were affected by the 
rheumatoid arthritis and give an opinion on the etiology of 
this condition.  On remand, the veteran had a VA joints 
examination with a board certified orthopedic surgeon later 
in September 2006. 

Joints included in the examination were the cervical spine, 
lumbar spine, shoulders, elbows, wrists, hands, hips, knees, 
ankles, and feet.  The examiner stated that he reviewed the 
claims folder for the pertinent history.  During the 
examination, the veteran stated that his boots in the Navy 
were of D width, and that he wore a much wider 5E width.  He 
also said he hurt his right elbow in 1951 while on 
active duty, and that the records of his treatment at the 
Naval Hospital in San Diego had since been lost.  He added 
that, after his active duty ended, he was in two 
motor vehicle accidents during the 1950s.  He said he was 
first diagnosed with rheumatoid arthritis in 1974.

The examiner evaluated all of the veteran's joints that were 
affected by the rheumatoid arthritis and concluded the 
veteran did not have this condition while on active duty in 
the military, and that the diagnosis of this condition was 
not made until 1974, 20 years after his active duty service 
ended.  The examiner also determined "the veteran's 
rheumatoid arthritis is not related to worsening of [his] 
preexisting pes planus during military service."  The 
examiner noted that Dr. D. F., the veteran's private 
physician, had indicated it was impossible to say whether the 
foot pain was related to rheumatoid arthritis, and that the 
symptoms of arthritis could have begun in the veteran's feet 
while he was on active duty.  The VA examiner added there was 
no way to prove whether the veteran had rheumatoid arthritis 
at that time, because he was not diagnosed until 1974, 
when multiple joints were involved.  

The September 2006 VA examiner's opinion is entitled to a lot 
of probative weight because the examiner is a board-certified 
orthopedic surgeon who specializes in the particular branch 
of medicine at issue and since he discussed the rationale for 
his conclusion that the veteran's rheumatoid arthritis was 
not caused by his period of active duty military service.  
This VA specialist examiner also resolved the difference 
between his opinion and Dr. D. F.'s, who opined that the 
symptoms of arthritis could have begun in the veteran's feet 
while he was in the military.

Concerning this, the veteran's post-service medical records 
show a several-year history of treatment for rheumatoid 
arthritis, beginning in 1974, so some 20 years after he left 
the military (active duty, that is, in 1953).  This is an 
important point to keep in mind because the United States 
Court of Appeals for the Federal Circuit has determined that 
such a lengthy lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001).

Here, the evidence of record is not in relative equipoise, so 
the benefit-of-the-doubt rule does not apply.  The VA 
specialist examiner's September 2006 opinion is more 
definitive than Dr. D. F.'s to the contrary.  There are a 
line of precedent cases discussing the lesser probative value 
of opinions that are equivocal, which essentially state that 
it is possible the condition at issue is attributable to the 
veteran's military service.  See, e.g., Tirpak v. Derwinski, 
2 Vet. App. 609 (1992); Perman v. Brown, 5 Vet. App. 227, 241 
(1993); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Winsett v. West, 11 Vet. App. 420, 424 (1998).  And these 
cases indicate that, while an absolutely accurate 
determination of etiology is not a condition precedent to 
granting service connection, nor is definite etiology or 
obvious etiology, a doctor's opinion phrased in terms 
tantamount to "may" be related to service is an 
insufficient basis for an award of service connection because 
this is for all intents and purposes just like saying the 
condition in question just as well "may or may not" be 
related to service.  Obert v. Brown, 5 Vet. App. 30 (1993).  
See, too, Bloom v. West, 13 Vet. App. 185, 187 (1999) (a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against service connection 
for rheumatoid arthritis, so this claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Service connection for flat feet (pes planus) is granted.

However, service connection for rheumatoid arthritis 
affecting multiple joints, including the feet, knees, right 
wrist, right elbow, back, and shoulders, is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


